Case: 17-60771      Document: 00514780309         Page: 1    Date Filed: 01/03/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit


                                    No. 17-60771
                                                                                 FILED
                                                                           January 3, 2019
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
Consolidated with 18-60073

DRAGOMIR TASKOV,

                                                 Petitioner

v.

MATTHEW G. WHITAKER, ACTING U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petitions for Review of an Order of the
                           Board of Immigration Appeals
                               BIA No. A072 509 789


Before REAVLEY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Dragomir Taskov petitions for review of the decision of the Board of
Immigration Appeals (BIA) that affirmed the decision of the Immigration
Judge (IJ) ordering Taskov’s removal and denying his application under 8
U.S.C. § 1229b(a) for cancellation of removal. The BIA applied a modified
categorical approach in determining that Taskov’s 2012 conviction of receipt of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60771     Document: 00514780309     Page: 2   Date Filed: 01/03/2019


                                  No. 17-60771
                                c/w No. 18-60073

stolen property, in violation of 18 U.S.C. § 2315, is an aggravated felony under
8 U.S.C. § 1101(a)(43)(G). Taskov has presented no argument with respect to
that determination. He has therefore waived the central issue whether the
BIA erred in dismissing his appeal on that basis. See Soadjede v. Ashcroft, 324
F.3d 830, 833 (5th Cir. 2003). Accordingly, the petition for review is denied in
part.
        The notice to appear was refiled improperly, Taskov asserts, and the
original charge of overstaying his visa was invalid. Because the aggravated
felony conviction independently establishes Taskov’s removability and because
the BIA never addressed the overstay charge, this issue is not properly before
this court. See INS v. Bagamasbad, 429 U.S. 24, 25 (1976); Iruegas-Valdez v.
Yates, 846 F.3d 806, 811 (5th Cir. 2017).
        According to Taskov, he was not properly notified of the agency’s motion
for a change of venue; the order granting the agency’s motion was not based on
“good cause”; the IJ erred in denying his motion for a change of venue; and the
BIA arbitrarily denied his interlocutory appeal from that order. Except insofar
as they raise questions of law and constitutional claims, this court lacks
jurisdiction to consider these questions. See Ogunfuye v. Holder, 610 F.3d 303,
307 (5th Cir. 2010). Taskov has not shown that his right to due process was
violated because service of process was made on his counsel of record. The
contention that counsel was not authorized to represent Taskov is not
supported by the record, and Taskov has not shown that he was prejudiced in
any way by a lack of notice. See Ogunfuye, 310 F.3d at 306-07. In a related
contention, Taskov asserts in conclusory fashion that the agency violated his
rights of access to the immigration court and to self-representation and that
the immigration court refused to file or rule on his pro se motions. These
contentions are refuted by the record.


                                         2
    Case: 17-60771    Document: 00514780309    Page: 3   Date Filed: 01/03/2019


                                 No. 17-60771
                               c/w No. 18-60073

      Finally, Taskov complains that he was detained in violation of his rights
under the Fourth Amendment because he was taken into custody before he
was released from confinement for his criminal convictions and was detained
without bond and because the immigration court unreasonably delayed his
removal proceedings. These contentions are not related to the removal order
and are moot because Taskov has been removed to Canada. See Dormeus v.
Keisler, 252 F. App’x 611, 612 (5th Cir. 2007). Accordingly, the petition for
review is dismissed in part.
      PETITION FOR REVIEW DENIED IN PART AND DISMISSED IN
PART.




                                      3